DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because “calculating” in step S304 and “controlling” in step 305 of Fig. 6 are spelled incorrectly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, and 6-8 are objected to because of the following informalities:  
Claim 1 should be amended to read in part “which is predicted to be captured by” on line 10 of the claim. 
Claim 1 should be amended to read in part “a feature point which changes [[a]] position with the adjustment operation” on line 14 of the claim.
Claim 1 should be amended to read in part “the teach image model outputs the next image” on 19 of the claim.
Claim 9 is objected to for similar reasons as claim 1 above.
Claim 2 should be amended to read in part “the command value based on a[[n]] movement model” on line 2 of the claim.
Claim 4 should be amended to read in part “movable part [[of]]within the variation area is larger than that [[of]]within the convergence area”.
Claim 5 should be amended to read in part “the variation area and the convergence area are”
Claims 6-8 are objected to for being dependent on cancelled claim 3. 
Claim 7 should read in part “a cycle in which the imaging device captures” and “a cycle in which the operation controller calculates” on line 2 of the claim. 
Claim 10 is objected to for similar reasons as claim 7 above.
Appropriate correction is required.
Claims 7 and 8 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n). Claim 10 is also objected to as it is dependent upon multiple dependent claim 7. Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image acquisition part and image prediction part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 6, the limitations “the teaching tool” and “the operation step” lack antecedent basis. Therefore the claim is rendered indefinite as it is unclear which teaching tool or which operation step is being referred to as it has not been previously defined. Dependent claims 7-8 are rejected under the same rationale by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn (US 2019/0251437 A1) in view of Fuhlbrigge (US 9,008,841 B2).
Re claim 1, Finn teaches a robot system comprising:
a performing an operation to a workpiece (see at least ¶26 for robot agent moving a cup or ¶28 for pushing or rotating an object);
an image acquisition part acquiring a current image which is an image captured by an imaging device (see at least Fig. 1 for controller 106 receiving current image 116; see at least ¶25 for camera of robotic agent);
an image prediction part predicting a next image which is an image to be captured by the imaging device based on a teaching image model and the current image, the teaching image model being constructed by a machine learning of a teaching image which is predicted to capture by the imaging device while the movable part performs the adjustment operation (see at least ¶28 for learned predictive model 108 including next image prediction neural network 110 which uses current image and input action to generate a next image, therefore it would have been obvious to one of ordinary skill in 
an operation controller calculating a command value for moving the movable part so that the image captured by the imaging device approaches the next image and controlling the movable part based on the command value (see at least ¶32-37 for controller 106 controlling the robot agent to perform a sequence of actions based on output of the learned predictive model 108), wherein
the teaching image for constructing the teaching image model includes a feature point which change a position with the adjustment operation (see at least ¶28 for using learned predictive model to determine probability that pixel in next image has moved from current image, therefore it would have been obvious to one of ordinary skill in the art that the model is trained with changes in pixels in past next images and corresponding past current images in order to predict the changes in pixels in the current next image and current image),
the teaching image model is constructed by the machine learning of position change of the feature point (see at least ¶28 for using learned predictive model to determine probability that pixel in next image has moved from current image, therefore it would have been obvious to one of ordinary skill in the art that the model is trained with changes in pixels in past next images and corresponding past current images in order to predict the changes in pixels in the current next image and current image), and
the teaching image model output the next image based on information about change tendency between the current image and the next image when the current image is input to the teaching image model (see at least ¶28 for determining probability that pixel in next image has moved from current image).
Finn is silent regarding:

the imaging device being arranged so that the imaging device moves with the operation tool or the imaging device can image an area including the operation tool.
However, Fuhlbrigge teaches: 
the robot including an operation tool and movable part, the movable part performing an adjustment operation for adjusting at least one of a position and a direction of the operation tool (see at least Fig. 3 for gripper attached to robotic arm); and 
the imaging device being arranged so that the imaging device moves with the operation tool or the imaging device can image an area including the operation tool (see at least Fig. 3 for cameras 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Finn with the robot and imaging device of Fuhlbrigge because the structure of the robot and the imaging device is well known and conventional in the robotics art.

Claim 9 is rejected for similar reasons as claim 1 above for having similar subject matter.

	Re claim 2, Finn further teaches the operation controller calculates the command value based on a movement model, the current image, and the next image, the movement model being constructed by a machine learning of a correlation relationship between a movement of the movable part and the image captured by the imaging device (see at least ¶32-37 for controller 106 controlling the robot agent to perform a sequence of actions based on output of the learned predictive model 108; see at least ¶28 for learned predictive model 108 including next image prediction neural network 110 which uses current image and input action to generate a next image).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the combination of elements of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838. The examiner can normally be reached M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664